PER CURIAM.
The plaintiff sued to recover $197.91 for fish sold and delivered to defendants. The latter admitted plaintiff’s claim, but counterclaimed $408 for breach of contract on failure to deliver the fish. The court allowed both claims, and, deducting the plaintiff’s claim from defendants’ counterclaim, gave judgment for the difference, with costs in favor of defendant. Plaintiff appeals.
There is sufficient evidence to sustain the counterclaim, but the court made an error in calculation. The plaintiff’s claim is $197.91 damages and $4.96 interest due on the claim, making $202.87. The defendants’ counterclaim is $408. Deducting the first sum from the latter, we have $205.13 damages, whereas the court allowed $294.61 as damages and $20 costs.
The amount of the judgment must be reduced accordingly, and, as modified, affirmed, without costs of this appeal to either party.